            Case 1:19-cv-00308-TCW Document 81 Filed 04/19/19 Page 1 of 3



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST


FMS INVESTMENT CORP., et al.,

                         Plaintiff,                      No. 19-308C, 19-331C, 19-372C
       v.                                                (consolidated)

UNITED STATES                                            Judge Thomas C. Wheeler

                         Defendant.


                           JOINT PROPOSED BRIEFING SCHEDULE

       Pursuant to this Court’s request at the April 16, 2019 hearing, the parties have met and

conferred and, on behalf of all parties involved in this litigation, Plaintiff Continental Service

Group, Inc. (“ConServe”) hereby submits this Joint Proposed Briefing Schedule in the above-

captioned bid protest:

   •   By Friday, May 3, 2019 – Defendant to file the public version of the Administrative
       Record;

   •   By Monday, May 20, 2019 – Plaintiffs to file their respective Motions for Judgment on
       the Administrative Record (“MJAR”);

   •   By Thursday, June 6, 2019 – Defendant to file its Opposition and/or Cross-MJAR;

   •   By Thursday, June 20, 2019 – Plaintiffs to file their respective Replies and/or Opposition
       to Cross-MJAR; and

   •   By Friday, July 5, 2019 – Defendant to file its Reply.


 Dated: April 19, 2019                          Respectfully submitted,


 Of Counsel:                                    /s/ Todd J. Canni
 Richard B. Oliver                              Todd J. Canni
 J. Matthew Carter                              PILLSBURY WINTHROP
 Aaron S. Ralph                                 SHAW PITTMAN LLP
 Kevin Massoudi                                 725 South Figueroa Street, Suite 2800
 PILLSBURY WINTHROP                             Los Angeles, CA 90017-5406
        Case 1:19-cv-00308-TCW Document 81 Filed 04/19/19 Page 2 of 3



SHAW PITTMAN LLP                            (213) 488-7213
725 South Figueroa Street, Suite 2800       (213) 629-1033 (fax)
Los Angeles, CA 90017-5406                  todd.canni@pillsburylaw.com
(213) 488-7100
(213) 629-1033 (fax)                        Attorney of Record for Continental Service
richard.oliver@pillsburylaw.com             Group, Inc.
matt.carter@pillsburylaw.com
aaron.ralph@pillsburylaw.com
kevin.massoudi@pillsburylaw.com

Alexander B. Ginsberg
PILLSBURY WINTHROP
SHAW PITTMAN LLP
1650 Tysons Boulevard
McLean, VA 22102
(703) 770-7521
(703) 770-7901 (fax)
alexander.ginsberg@pillsburylaw.com




                                        2
        Case 1:19-cv-00308-TCW Document 81 Filed 04/19/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE
      I certify that a true and correct copy of the foregoing was filed electronically via the

CM/ECF system on this 19th day of April 2019:


                                                             /s/ Todd J. Canni
                                                             Todd J. Canni




                                            3
